Case 4:21-cv-00269-SDJ-CAN Document 19 Filed 06/21/21 Page 1 of 3 PageID #: 84




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


 UMAR CLARK,                                       §
                                                   §
                 Plaintiff,                        §    CIVIL ACTION NO. 4:21-CV-00269-SDJ-
 v.                                                §                  CAN
                                                   §
 CAPITAL ONE AUTO FINANCE                          §
                                                   §
                 Defendant.
                                                   §

                                              ORDER

       Pending before the Court is Plaintiff Umar Clark’s (“Plaintiff”) Motion to Seal [Dkt. 17].

After reviewing the Motion to Seal, and all other relevant filings, the Court finds Plaintiff’s Motion

to Seal should be DENIED without prejudice to refiling, as set forth herein.

       It is well settled law that the public has a common law right to inspect and copy judicial

records. SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993) (citing Nixon v. Warner

Comm., Inc., 435 U.S. 589, 597 (1978); Belo Broadcasting Corp. v. Clark, 654 F.2d 423, 434 (5th

Cir. 1981)). The public’s common law right, however, is not absolute. Id. (citing Nixon, 435 U.S.

at 598; Belo, 654 F.2d at 430). To determine whether to disclose or seal a judicial record, the

Court must balance the public’s common law right of access against interests favoring non-

disclosure. Id.; United States v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 689-90 (5th

Cir. 2010). To be clear, the motion to seal implicates the right to public access, and therefore, the

First Amendment. See Lawson v. Louisiana Eye Center of N.O., No. Civ. A. 93-2687 1997 WL

375752, *1 (E.D La July 3, 1997). Accordingly, “the district court’s discretion to seal the record

of judicial proceedings is to be exercised charily.” See Van Waeyenberghe, 990 F.2d at 848. “The

burden is on the party seeking to seal court documents to establish that the presumption of public




ORDER – Page 1
Case 4:21-cv-00269-SDJ-CAN Document 19 Filed 06/21/21 Page 2 of 3 PageID #: 85




records should be overcome.” Torres-Montalvo v. Keith, No. C-11-161, 2011 WL 5023271, at *2

(S.D. Tex. Oct. 17, 2011) (citations omitted). And that burden is a heavy one.

       Here, Plaintiff requests the Court seal his Amended Complaint [Dkt. 8] so that he may

“pursue justice privately” [Dkt. 17 at 1]. Plaintiff alleges that he fears for his safety because

“[p]eople have been logging into Pacer and finding [his] personal information and contacting [him]

about this case” and that such contact has caused him “severe anxiety and emotional distress”

[Dkt. 17 at 1]. Beyond this statement, Plaintiff presents no substantive reasons or arguments in

favor of sealing. Plaintiff does not identify the particular “personal information” in the complaint

that is confidential/sensitive and that necessitates his request to seal. The Court notes that much

of the information contained in the complaint, such as Plaintiff’s address, is likely publicly

available elsewhere.

       In addition, Plaintiff does not articulate a compelling reason that is supported by specific

factual findings which outweigh the general history of access and the public policies favoring

disclosure.   Specificity in the showing of harm is essential; broad allegations of harm,

unsubstantiated by specific examples will not suffice. Plaintiff does not detail who has contacted

him, the alleged purpose for any contacts, or any specific threats or statements made and/or

directed to him during such contacts which gives rise to his “fear.” See, e.g., Bankhead v. Gregg

Cnty., No. 2:11-CV-00279, 2013 WL 124114, at *2 (E.D. Tex. Jan. 9, 2013) (denying a motion to

seal because the plaintiff presented “no substantive reasons or argument to overcome the

presumption against sealing public records”); Macias v. Aaron Rents, Inc., 288 F. App’x 913, 915

(5th Cir. 2008) (holding that the movant’s argument that the records were not relevant to the public

was meritless because the argument could apply to almost any case filed in federal court).




ORDER – Page 2
Case 4:21-cv-00269-SDJ-CAN Document 19 Filed 06/21/21 Page 3 of 3 PageID #: 86




       Because Plaintiff presents no substantive reasons or argument to overcome the presumption

of public access other than a vague and generalized “fear,” the Court finds that the balance weighs

in favor of public disclosure. Plaintiff may, however, refile his motion to identify the information

more specifically that he alleges is entitled to remain under seal and the specific reasons why

sealing is necessary to protect Plaintiff. Accordingly,

       It is therefore ORDERED that Plaintiff Umar Clark’s Motion to Seal [Dkt. 17] is DENIED

WITHOUT PREJUDICE. In the event Plaintiff chooses to refile, his motion should be filed

within 14 days of the date of this Order.

       IT IS SO ORDERED.

        SIGNED this 21st day of June, 2021.




                                   ___________________________________
                                   Christine A. Nowak
                                   UNITED STATES MAGISTRATE JUDGE




ORDER – Page 3
